SEABURY, J.
This is an action on two checks made by the defendants to the order of the plaintiffs. No evidence was offered to show that notice of dishonor was given to the drawers of the checks. The defendants moved to dismiss the complaint upon the ground that the plaintiffs “have failed to establish a cause of action.” In the absence of evidence that notice of dishonor was given to the drawers, the proof was insufficient to sustain a judgment in favor of the plaintiffs. Negotiable Instrument Law (Laws 1897, p. 739, c. 613, § 160); Ewald *871v. Faulhaber Stable Co., 55 Misc. Rep. 275, 105 N. Y. Supp. 114; Scanlon v. Wallach, 53 Misc. Rep. 104, 102 N. Y. Supp. 1090, affirmed 126 App. Div. 913,110 N. Y. Supp. 1144.
The defendants’ motion to dismiss the complaint was sufficient to entitle them to the benefit of the exception which they took to the denial of that motion.
The judgment and order appealed from are reversed, and a new trial ordered, with costs to appellants to abide the event. All concur.